 Case: 1:18-cv-00569-TSB-SKB Doc #: 20 Filed: 04/17/20 Page: 1 of 2 PAGEID #: 68




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 TIMOTHY WILLIAMSON,                          :      Case No. 1:18-cv-569
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Stephanie K.
                                              :      Bowman
 HAMILTON COUNTY SHERIFF, et                  :
 al.,                                         :
                                              :
        Defendants.                           :

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION
        OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 18) AND
               TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with the Court and, on September 18,

2019, filed a Report and Recommendation recommending that this case be dismissed

based upon Plaintiff’s failure to keep the Court apprised of his current address, and

corresponding failure to prosecute. (Doc. 18). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

       Accordingly, for the reasons stated above:

       1.     The Report and Recommendation (Doc. 18) is ADOPTED;
 Case: 1:18-cv-00569-TSB-SKB Doc #: 20 Filed: 04/17/20 Page: 2 of 2 PAGEID #: 69




        2.     This case is DISMISSED based upon Plaintiff’s failure to keep the Court
               apprised of his current address, and corresponding failure to prosecute;

        3.     The Clerk shall enter judgment accordingly, whereupon this case is
               TERMINATED from the Court’s docket; and

        4.     The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
               this Order would not be taken in good faith and therefore Plaintiff is denied
               leave to appeal in forma pauperis.

        IT IS SO ORDERED.

Date:        4/17/2020                                          s/Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge




                                              2
